DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreleiro et al. (US 2018/0187,130 A1).
Regarding claims 1-2, 4, 9 and 11, Barreleiro teaches a cleaning (i.e. dishware or laundry; abstract, 13, 62, 151, 162) detergent composition comprising a co-granulates (63) coated (i.e. sheath) with cellulose ether compounds such as carboxynethyl cellulose, methyl cellulose, hydroxy propyl cellulose; [77-79], containing;  b1)- cyclic sulfoimine; [25],  b2)- bleach activators such as tetraacetylethylene diamine and decanoyloxybenzoic acid; [65],  and  b3)- a binder such as cellulose ether (i.e. modified polymers of natural origin); [71, 79], and bleaching agents such as percarbonate and perborate; [133].
Regarding claims 3, 5, 10 and 12,  Barreleiro teaches a detergent cleaning agent; [13, 62], comprising cyclic sulfoimine with the same chemical structure/formula (see below) wherein R1 and R2 (same as R8 and R9) are, independently of one another, hydrogen, C1-C6 alkyl or phenyl; [25],         
                                   
    PNG
    media_image1.png
    163
    349
    media_image1.png
    Greyscale

Furthermore, Barreleiro teaches that bleaching agent is selected from percarbonate and perborate; [133], and co-granules are coated with cellulose ethers; [77-79].
Regarding claims 6-8 and 13-16,  Barreleiro teaches the binder such as carboxymethyl cellulose for the detergent composition; [79], bleaching agent is selected from percarbonate and perborate; [133],  and co-granules are coated with cellulose ethers; [77-79].  Composition is made in forms of tablets or powdered; [151, 153].


                                   Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barreleiro et al. (US 2018/0187,130 A1), as applied to claim 1, and further in view of Dreja et al. (EP 3406698 A1).
Regarding claims 17-20,  Barreleiro teaches the instantly claimed cleaning detergent composition which is used for different purposes including laundry washing; [162], without expressly explaining the method for washing.  However, the very analogous art of Dreja (same components and co-granular) teaches a laundry detergent composition wherein the washing liquor (detergent added to water) is applied to textile wherein the solution is allowed to act on textile or surfaces at temperature range of 20-30 ºC; [0011-12, claims 2, 7, 9].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to
apply the washing method of Dreja using Barreleiro’s composition with the motivation of performing the washing task of textiles, as taught by Dreja above.

                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached WO 2013/188331 A1 on PTO form 892.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/06/02

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767